DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al (KR 1020030011431).
With regards to claims 1, 2, and 11, Choi teaches a urethane acrylate wherein 2,2,6,6,-tetramethylpiperidine derivative is introduced (page 1) (as applicants cite as reading on the nitroxide radical) as well as an additional inhibitor (page 4) that includes hydroxybenzopheone (reading on an alkoxide) (page 5).
With regards to claim 3, Choi teaches the composition to contain hydroxyethyl acrylate (reading on a reactive diluent) (page 5).
With regards to claims 4 and 12, Choi teaches the amount of inhibitor to be less than 5% (reading on less than 50,000 ppm) (page 5).
With regards to claim 5, Choi teaches the amount of TEMPO to be 1% and the amount of sensitizer to 2% (page 5) reading on a 1:2 ratio.
With regards to claims 6-9, Choi does not teach the use of the composition to be as claimed.  However, when the composition recited in the reference is substantially identical to that of the claims, the claimed properties or function are presumed inherent. MPEP 2112.01.  Because the prior art exemplifies Applicant’s claimed composition in that the claimed components in the claimed amounts are used, the claimed function relating to the claimed uses are inherently present in the prior art.  Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art.	
	With regards to claim 10, Choi teaches the urethane to be formed from a trifunctional isocyanate, a polyol and a hydroxy functional acrylate (page 6).  , Choi teaches a urethane acrylate wherein 2,2,6,6,-tetramethylpiperidine derivative is introduced (page 1) (as applicants cite as reading on the nitroxide radical) as well as an additional inhibitor (page 4) that includes hydroxybenzopheone (reading on an alkoxide) (page 5).

Claim Rejections - 35 USC § 103/102
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	
Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pfeil (WO 2016/097269) with US 2017/0369373 used for translation purposes or in the alternative in view of Heischkel et al (US 2008/0145563).
With regards to claims 1, 2, and 12, Pfeil teaches a reactive resin composition that contains a radical polymerizable compound and a nitrogen-containing ligand (abstract) wherein the polymerizable compound includes urethane methacrylate (0100) and the nitrogen-containing ligand is 1-oxyl-2,2,5,5-tetramethylpyrrlidine (0083) (TEMPO). Pfeil further teaches the addition of another inhibitor, MEHQ (methylhydroquinone) (0100), reading on a alkoxide group having the claimed structure.
Pfeil does not teach the addition of the base that is the claimed alkoxide.
Heischkel teaches a uv curable polyurethane dispersion (abstract) that includes a urethane (0068) made from a polyisocyanate (0069), a compound having at least one isocyanate reactive group and at least one free-radically polymerizable unsaturated the motivation for adding the basic compound to be because it completely or partially neutralizes the acid groups of the other compounds (0150) thus increasing the stability of the composition.  Pfeil and Heischkel are analogous in the art of curable polyurethane compositions.  In light of the benefit above, it would have been obvious to one skilled in the art prior to the effective date of the present invention to add the basic compound of Heischkel to the composition of Pfeil, thereby obtaining the present invention.
With regards to claim 3, Pfeil teaches the addition of reactive diluents (0024 and 0079).
With regards to claims 4 and 11, Pfeil teaches the amount of inhibitor to include 2 inhibitors and to be 0.342% total in concentration (0123 table 7) (reading on 3420 ppm).
With regards to claim 5, Pfeil teaches the amount of the nitroxide radical to be 0.042% and the MEHQ to be 0.3% (0123 table 7) reading on a ratio of 1:7.14.
With regards to claim 6, Pfeil teaches the composition to be used to form a cured product (0002) (reading on article).
With regards to claim 7, Pfeil teaches the composition to be used to form a filament (0049).
With regards to claims 8-9, Pfeil does not teach the use of the composition to be as claimed.  However, when the composition recited in the reference is substantially identical to that of the claims, the claimed properties or function are presumed inherent. MPEP 2112.01.  Because the prior art exemplifies Applicant’s claimed composition in that the claimed components in the claimed amounts are used, the claimed function relating to the claimed uses are inherently present in the prior art.  Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art.	
With regards to claim 10, Pfeil teaches the urethane to be formed from multifunctional isocyanates and suitable acrylic compounds (0071), which includes an acrylic acid substituted with a hydrocarbon radical (0073) and a multifunctional alcohol (0074 (reading on polyol).  Pfeil teaches a reactive resin composition that contains a radical polymerizable compound and a nitrogen-containing ligand (abstract) wherein the polymerizable compound includes urethane methacrylate (0100) and the nitrogen-containing ligand is 1-oxyl-2,2,5,5-tetramethylpyrrlidine (0083) (TEMPO). Pfeil further teaches the addition of another inhibitor, MEHQ (methylhydroquinone) (0100), reading on a alkoxide group having the claimed structure.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references contain the urethane compound and TEMPO but do not teach the addition of the claimed base compound: Qian et al (US 2020/0291166) and Roller et al (US 2017/0327626).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/Primary Examiner, Art Unit 1763